UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7811



UNITED STATES OF AMERICA

                                              Plaintiff - Appellee,

          versus


ROBERT LEE SPENCER, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-95-171)


Submitted:   July 24, 1997                 Decided:   August 5, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Spencer, Jr., Appellant Pro Se. Margaret Agnes Hickey,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition for a writ of mandamus for production and copy of

transcripts and the master file in his criminal case. We have

reviewed the record and the district court's opinion and find no

abuse of discretion. See Kerr v. United States Dist. Court, 426
U.S. 394, 403 (1976). Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2